Name: Commission Regulation (EC) NoÃ 771/2009 of 25Ã August 2009 amending Regulation (EC) NoÃ 1580/2007 as regards certain marketing standards in the fruit and vegetable sector
 Type: Regulation
 Subject Matter: plant product;  marketing;  health;  international trade;  technology and technical regulations
 Date Published: nan

 26.8.2009 EN Official Journal of the European Union L 223/3 COMMISSION REGULATION (EC) No 771/2009 of 25 August 2009 amending Regulation (EC) No 1580/2007 as regards certain marketing standards in the fruit and vegetable sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 103a and Article 121(a) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (2) has been significantly amended by Commission Regulation (EC) No 1221/2008 (3) with effect from 1 July 2009 as regards the provisions on marketing standards. However, a newly introduced provision on products to be exempted from the general marketing standard should be clarified. (2) Article 53(7) of Regulation (EC) No 1580/2007 provides that the value of marketed production for the reference period shall be as calculated under the legislation applicable in the reference period referred to in that Article. It is desirable to apply this principle also to the value of the marketed production of producer groups. (3) In 2008 the Working Party on Agricultural Quality Standards of the United Nations Economic Commission for Europe (UNECE) revised the UNECE standards on lettuces, curled-leaved endives and broad-leaved (Batavian) endives, pears and tomatoes. In order to avoid unnecessary barriers to trade, where specific marketing standards for fruit and vegetables exist at Community level, such standards should be the same as the UNECE standards. Therefore, the specific standards for those fruit and vegetables provided for in Regulation (EC) No 1580/2007 should be aligned with the new UNECE standards. (4) Regulation (EC) No 1580/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1580/2007 is amended as follows: 1. In Article 3(3b), point (a) is replaced by the following: (a) non-cultivated mushrooms of CN code 0709 59; 2. In Article 44, the following paragraph 3 is added: 3. The value of the marketed production shall be as calculated under the legislation applicable as regards the period for which the aid is claimed.; 3. Parts 4, 6 and 10 of Part B of Annex I are replaced by the text in Parts A, B and C in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 September 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 350, 31.12.2007, p. 1. (3) OJ L 336, 13.12.2008, p. 1. ANNEX PART A Part 4: Marketing standard for lettuces, curled-leaved endives and broad-leaved (Batavian) endives I. DEFINITION OF PRODUCE This standard applies to:  lettuces of varieties (cultivars) grown from:  Lactuca sativa L. var. capitata L. (head (cabbage) lettuces including crisphead and Iceberg  type lettuces),  Lactuca sativa L. var. longifolia Lam. (cos or romaine lettuces),  Lactuca sativa L. var. crispa L. (leaf lettuces),  crosses of these varieties and  curled-leaved endives of varieties (cultivars) grown from Cichorium endivia L. var. crispa Lam., and  broad-leaved (Batavian) endives (escaroles) of varieties (cultivars) grown from Cichorium endivia L. var. latifolium Lam. to be supplied fresh to the consumer. This standard does not apply to produce for industrial processing, produce presented as individual leaves, lettuces with root ball or lettuces in pots. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for produce after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the produce must be:  intact  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded  clean and trimmed, i.e. practically free from all earth or other growing medium and practically free of any visible foreign matter  fresh in appearance  practically free from pests  practically free from damage caused by pests  turgescent  not running to seed  free of abnormal external moisture  free of any foreign smell and/or taste. In the case of lettuce, a reddish discolouration, caused by low temperature during growth, is allowed, unless it seriously affects the appearance of the lettuce. The roots must be cut close to the base of the outer leaves and the cut must be neat. The produce must be of normal development. The development and condition of the produce must be such as to enable it:  to withstand transportation and handling  to arrive in a satisfactory condition at the place of destination. B. Classification The produce is classified in two classes, as defined below: (i) Class I Produce in this class must be of good quality. It must be characteristic of the variety or commercial type, especially the colour. The produce must also be:  well formed  firm, taking into account the cultivation methods and the type of produce  free from damage or deterioration impairing edibility  free from frost damage. Head lettuces must have a single well-formed heart. However, in the case of head lettuces grown under protection, the heart may be small. Cos lettuces must have a heart, which may be small. The centre of curled-leaved endives and broad-leaved (Batavian) endives must be yellow in colour. (ii) Class II This class includes produce which do not qualify for inclusion in Class I, but satisfy the minimum requirements specified above. The produce must be:  reasonably well formed  free from damage and deterioration which may seriously impair edibility. The following defects may be allowed provided the produce retains its essential characteristics as regards the quality, the keeping quality and presentation:  slight discolouration  slight damage caused by pests. Head lettuces must have a heart, which may be small. However, in the case of head lettuces grown under protection, absence of heart is permissible. Cos lettuces may show no heart. III. PROVISIONS CONCERNING SIZING Size is determined by the weight of one unit. A. Minimum weight The minimum weight for Classes I and II is: Open grown Grown under protection Head lettuces (excluding crisphead and Iceberg  type lettuces) and Cos or romaine lettuces (excluding Little Gem  type lettuces) 150 g 100 g Crisphead and Iceberg  type lettuces 300 g 200 g Leaf lettuces and Little Gem  type lettuces 100 g 100 g Curled-leaved endives and broad-leaved endives 200 g 150 g B. Uniformity (a) Lettuces In all classes, the difference between the lightest and heaviest units in each package must not exceed:  40 g when the lightest unit weighs less than 150 g per unit  100 g when the lightest unit weighs between 150 g and 300 g per unit  150 g when the lightest unit weighs between 300 g and 450 g per unit  300 g when the lightest unit weighs more than 450 g per unit. (b) Curled-leaved and broad-leaved (Batavian) endives In all classes, the difference between the lightest and heaviest units in each package must not exceed 300g. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each lot for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Class I A total tolerance of 10 %, by number of units, not satisfying the requirements of the class, but meeting those of Class II is allowed. Within this tolerance not more than 1 % in total may consist of produce neither satisfying the requirements of Class II quality nor the minimum requirements. Produce affected by rotting or any other deterioration rendering it unfit for consumption is excluded. (ii) Class II A total tolerance of 10 %, by number of units, satisfying neither the requirements of the class nor the minimum requirements is allowed. Produce affected by rotting or any other deterioration rendering it unfit for consumption is excluded. B. Size tolerances For all classes: a total tolerance of 10 %, by number of units, not satisfying the requirements as regards sizing, but weighing no more than 10 % over or under the size in question, is allowed. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only produce of the same origin, variety or commercial type, quality and size. However, a mixture of produce of distinctly different colours, varieties and/or commercial types may be packed together in a sales unit (1), provided they are uniform in quality and, for each colour, variety and/or commercial type concerned, in origin. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The produce must be packed in such a way as to protect it properly. It must be reasonably packed having regard to the size and type of packaging, without empty spaces or crushing. The materials used inside the package must be clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Packages must be free of all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package (2) must bear the following particulars in letters grouped on the same side, legibly and indelibly marked, and visible from the outside: A. Identification Packer and/or dispatcher/shipper:  name and physical address (e.g. street/city/region/postal code and, if different from the country of origin, the country) or  a code mark officially recognised by the national authority (3). B. Nature of produce  Lettuces , butterhead lettuces , Batavia , crisphead lettuces (Iceberg) , Cos lettuces , leaf lettuce  (or, for example and if appropriate, Oak leaf , lollo bionda , lollo rossa ), curled-leaved endives  or broad-leaved (Batavian) endives , or other synonyms if the contents are not visible from the outside  Little Gem  where appropriate or other synonyms  An indication grown under protection , or other appropriate indication, where appropriate  Name of the variety (optional)  In the case of sales units containing a mixture of distinctly different colours, varieties and/or commercial types of produce, Mixture of salads , or equivalent denomination. If the produce is not visible from the outside, the colours, varieties or commercial types of the sales unit must be indicated. C. Origin of produce  Country of origin and, optionally, district where grown, or national, regional or local place name.  In the case of sales units containing a mixture of distinctly different colours, varieties and/or commercial types of produce of different origins, the indication of each country of origin shall appear next to the name of the colour, variety and/or commercial type concerned. D. Commercial specifications  Class  Size, expressed by the minimum weight per unit, or number of units  Net weight (optional). E. Official control mark (optional) Packages need not bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. PART B Part 6: Marketing standard for pears I. DEFINITION OF PRODUCE This standard applies to pears of varieties (cultivars) grown from Pyrus communis L. to be supplied fresh to the consumer, pears for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of pears, after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, pears must be:  intact  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded  clean, practically free of any visible foreign matter  practically free from pests  free from damage caused by pests affecting the flesh  free of abnormal external moisture  free of any foreign smell and/or taste. The development and condition of the pears must be such as to enable them:  to continue their ripening process and to reach the degree of ripeness required in relation to the varietal characteristics  to withstand transportation and handling  to arrive in satisfactory condition at the place of destination. B. Classification Pears are classified in three classes defined below: (i) Extra  Class Pears in this class must be of superior quality. In shape, size and colouring they must be characteristic of the variety and the stalk must be intact. The flesh must be perfectly sound, and the skin free from rough russeting. They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the fruit, the quality, the keeping quality and presentation in the package. Pears must not be gritty. (ii) Class I Pears in this class must be of good quality. In shape, size and colouring they must be characteristic of the variety (4). The flesh must be perfectly sound, and the skin free from rough russeting. The following slight defects, however, may be allowed, on individual fruit provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  a slight defect in shape  a slight defect in development  slight defects in colouring  slight skin defects which must not extend over more than:  2 cm in length for defects of elongated shape  1 cm2 of total surface area for other defects, with the exception of scab (Venturia pirina and V. inaequalis), which must not extend over more than 0,25 cm2 cumulative in area  slight bruising not exceeding 1 cm2 in area. The stalk may be slightly damaged. Pears must not be gritty. (iii) Class II This class includes pears which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above. The flesh must be free from major defects. The following defects may be allowed provided the pears retain its essential characteristics as regards the quality, the keeping quality and presentation:  defects in shape  defects in development  defects in colouring  slight rough russeting  skin defects which must not extend over more than:  4 cm in length for defects of elongated shape  2,5 cm2 total surface area for other defects, with the exception of scab (Venturia pirina and V. inaequalis), which must not extend over more than 1 cm2 cumulative in area  slight bruising not exceeding 2 cm2 in area. III. PROVISIONS CONCERNING SIZING Size is determined by maximum diameter of the equatorial section. A minimum size is required for each class as follows: Extra  Class I Class II Large fruited varieties 60 mm 55 mm 55 mm Other varieties 55 mm 50 mm 45 mm Summer pears included in the Annex to this standard do not have to respect the minimum size. To ensure there is uniformity of size within a package, the difference in diameter between fruit in the same package shall be limited to:  5 mm for Extra  Class fruit and for Class I and II fruit packed in rows and layers  10 mm for Class I fruit packed loose in the package or in consumer packages. There is no sizing uniformity limit for Class II fruit packed loose in the package or in consumer packages. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each lot for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra  Class A total tolerance of 5 %, by number or weight, of pears not satisfying the requirements of the class but meeting those of Class I is allowed. Within this tolerance not more than 0,5 % in total may consist of produce satisfying the requirements of Class II quality. (ii) Class I A total tolerance of 10 %, by number or weight, of pears not satisfying the requirements of the class but meeting those of Class II is allowed. Within this tolerance not more than 1 % in total may consist of produce neither satisfying the requirements of Class II quality nor the minimum requirements. Produce affected by rotting or any other deterioration rendering it unfit for consumption is excluded. Pears without stalks are not included in this tolerance. (iii) Class II A total tolerance of 10 %, by number or weight, of pears satisfying neither the requirements of the class nor the minimum requirements is allowed. Produce affected by rotting or any other deterioration rendering it unfit for consumption is excluded. Within this tolerance, a maximum of 2 % by number or weight of fruit is allowed which shows the following defects:  slight damage or unhealed cracks  very slight traces of rot  presence of internal feeding pests and/or damage to the flesh caused by pests. B. Size tolerances For all classes: (a) for fruit which is subject to the rules of uniformity, 10 %, by number or weight, of fruit corresponding to the size immediately above or below that marked on the package, with, for fruit classified in the smallest grade allowed a maximum variation of 5 mm below the minimum; (b) for fruit which is not subject to the rules of uniformity, 10 %, by number or weight, of fruit below the minimum size laid down, with a maximum variation of 5 mm below the minimum size. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only pears of the same origin, variety, quality, and size (if sized) and the same degree of ripeness. In the case of the Extra  Class, uniformity also applies to colouring. However, a mixture of pears of distinctly different varieties may be packed together in a sales unit (5), provided they are uniform in quality and, for each variety concerned, in origin. The visible part of the contents of the package must be representative of the entire contents. B. Packaging Pears must be packed in such a way as to protect the produce properly. The materials used inside the package must be clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Stickers individually affixed on the produce shall be such that, when removed, they neither leave visible traces of glue, nor lead to skin defects. Packages must be free of all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package (6) must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside. A. Identification Packer and/or dispatcher/shipper:  name and physical address (e.g. street/city/region/postal code and, if different from the country of origin, the country) or  a code mark officially recognised by the national authority (7). B. Nature of produce  Pears , if the contents are not visible from the outside.  Name of the variety. In the case of sales units containing a mixture of pears of different varieties, names of the different varieties. C. Origin of produce  Country of origin and, optionally, district where grown, or national, regional or local place name. In the case of sales units containing a mixture of distinctly different varieties of pears of different origins, the indication of each country of origin shall appear next to the name of the variety concerned. D. Commercial specifications  Class  Size, or for fruit packed in rows and layers, number of units. If identification is by the size, this should be expressed: (a) for produce subject to the uniformity rules, as minimum and maximum diameters (b) for produce not subject to the uniformity rules, the diameter of the smallest fruit in the package followed by and over  or equivalent denomination or, if appropriate, the diameter of the largest fruit in the package. E. Official control mark (optional) Packages need not bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. Appendix Size criteria for pears L = Large fruited variety SP = Summer pear, for which no minimum size is required. Non-exhaustive list of large fruited and summer pear varieties Small fruited and other varieties which do not appear in the list may be marketed as long as they meet the size requirements for other varieties as described in Section III of the standard. Some of the varieties listed in the following may be marketed under names for which trademark protection has been sought or obtained in one or more countries. The first and second columns of the table hereunder do not intend to include such trade names. Reference to known trademarks have been included in the third column for information only. Variety Synonyms Trade names Size AbbÃ © FÃ ©tel Abate Fetel L Abugo o Siete en Boca SP AkÃ §a SP Alka L Alsa L Amfora L Alexandrine Douillard L Bergamotten SP BeurrÃ © Alexandre Lucas Lucas L BeurrÃ © Bosc Bosc, BeurrÃ © dApremont, Empereur Alexandre, Kaiser Alexander L BeurrÃ © Clairgeau L BeurrÃ © Hardenpont L BeurrÃ © Giffard SP BeurrÃ © prÃ ©coce Morettini Morettini SP Blanca de Aranjuez Agua de Aranjuez, Espadona, Blanquilla SP Carusella SP Castell Castell de Verano SP ColorÃ ©e de Juillet Bunte Juli SP Comice rouge L Concorde L Condoula SP Coscia Ercolini SP CurÃ © Curato, Pastoren, Del cura de Ouro, Espadon de invierno, Bella de Berry, Lombardia de Rioja, Batall de Campana L DAnjou L Dita L D. Joaquina DoyennÃ © de Juillet SP DoyennÃ © dhiver Winterdechant L DoyennÃ © du Comice Comice, Vereinsdechant L Erika L Etrusca SP Flamingo L Forelle L GÃ ©nÃ ©ral Leclerc Amber Grace  ¢ L Gentile SP Golden Russet Bosc L Grand champion L Harrow Delight L Jeanne dArc L JosÃ ©phine L Kieffer L Klapa MÃ «lule L Leonardeta Mosqueruela, Margallon, Colorada de Alcanadre, Leonarda de Magallon SP Lombacad Cascade ® L Moscatella SP Mramornaja L Mustafabey SP Packhams Triumph Williams dAutomne L Passe Crassane Passa Crassana L Perita de San Juan SP PÃ ©rola SP Pitmaston Williams Duchesse L PrÃ ©coce de TrÃ ©voux TrÃ ©voux SP PrÃ ©sident Drouard L Rosemarie L Suvenirs L Santa Maria Santa Maria Morettini SP Spadoncina Agua de Verano, Agua de Agosto SP Taylors Gold L Triomphe de Vienne L Vasarine Sviestine L Williams Bon ChrÃ ©tien Bon ChrÃ ©tien, Bartlett, Williams, Summer Bartlett L PART C Part 10: Marketing standard for tomatoes I. DEFINITION OF PRODUCE This standard applies to tomatoes of varieties (cultivars) grown from Lycopersicum esculentum Mill to be supplied fresh to the consumer, tomatoes for industrial processing being excluded. Tomatoes may be classified into four commercial types:  round   ribbed   oblong  or elongated   cherry  tomatoes (including cocktail  tomatoes) II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of tomatoes, after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the tomatoes must be:  intact  sound, produce affected by rotting or deterioration such as to make it unfit for consumption is excluded  clean, practically free of any visible foreign matter  fresh in appearance  practically free from pests  free from damage caused by pests affecting the flesh  free of abnormal external moisture  free of any foreign smell and/or taste. In the case of trusses of tomatoes, the stalks must be fresh, healthy, clean and free from all leaves and any visible foreign matter. The development and condition of the tomatoes must be such as to enable them:  to withstand transportation and handling  to arrive in satisfactory condition at the place of destination. B. Classification Tomatoes are classified in three classes, as defined below: (i) Extra  Class Tomatoes in this class must be of superior quality. They must have firm flesh and must be characteristic of the variety as regards shape, appearance and development. Their colouring, according to their state of ripeness, must be such as to satisfy the requirements set out in the last subparagraph of paragraph A above. They must be free from greenbacks and other defects, with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. (ii) Class I Tomatoes in this class must be of good quality. They must be reasonably firm and characteristic of the variety. They must be free of cracks and visible greenback. The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  a slight defect in shape  slight defects in colouring  slight skin defects  very slight bruises. Furthermore, ribbed  tomatoes may show:  healed cracks not more than 1 cm long  no excessive protuberances  small umbilicus, but no suberisation  suberisation of the stigma up to 1 cm2  fine blossom scar in elongated form (like a seam), but not longer than two-thirds of the greatest diameter of the fruit. (iii) Class II This class includes tomatoes which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above. They must be reasonably firm (but may be slightly less firm than in Class I) and must not show unhealed cracks. The following defects may be allowed provided the tomatoes retain their essential characteristics as regards the quality, the keeping quality and presentation:  defects in shape, development and colouring  skin defects or bruises, provided the fruit is not seriously affected  healed cracks not more than 3 cm in length for round, ribbed or oblong tomatoes. Furthermore, ribbed  tomatoes may show:  more pronounced protuberances than allowed under Class I, but without being misshapen  an umbilicus  suberisation of the stigma up to 2 cm2  fine blossom scar in elongated form (like a seam). III. PROVISIONS CONCERNING SIZING Size is determined by the maximum diameter of the equatorial section, by weight or by count. The following provisions shall not apply to trusses of tomatoes, and are optional for Class II. To ensure there is uniformity in size: (a) The maximum difference in diameter between tomatoes in the same package shall be limited to:  10 mm, if the diameter of the smallest fruit (as indicated on the package) is under 50 mm  15 mm, if the diameter of the smallest fruit (as indicated on the package) is 50 mm and over but under 70 mm  20 mm, if the diameter of the smallest fruit (as indicated on the package) is 70 mm and over but under 100 mm  there is no limitation of difference in diameter for fruit equal or over 100 mm. In case size codes are applied, the codes and ranges in the following table have to be respected: Size code Diameter (mm) 0  ¤ 20 1 > 20  ¤ 25 2 > 25  ¤ 30 3 > 30  ¤ 35 4 > 35  ¤ 40 5 > 40  ¤ 47 6 > 47  ¤ 57 7 > 57  ¤ 67 8 > 67  ¤ 82 9 > 82  ¤ 102 10 > 102 (b) For tomatoes sized by weight or by count, the difference in size should be consistent with (a). IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each lot for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra  Class A total tolerance of 5 %, by number or weight, of tomatoes not satisfying the requirements of the class but meeting those of Class I is allowed. Within this tolerance not more than 0,5 % in total may consist of produce satisfying the requirements of Class II quality. (ii) Class I A total tolerance of 10 %, by number or weight, of tomatoes not satisfying the requirements of the class but meeting those of Class II is allowed. Within this tolerance not more than 1 % in total may consist of produce neither satisfying the requirements of Class II quality nor the minimum requirements. Produce affected by rotting or any other deterioration rendering it unfit for consumption is excluded. In the case of trusses of tomatoes, 5 %, by number or weight, of tomatoes detached from the stalk. (iii) Class II A total tolerance of 10 %, by number or weight, of tomatoes satisfying neither the requirements of the class nor the minimum requirements is allowed. Produce affected by rotting or any other deterioration rendering it unfit for consumption is excluded. In the case of trusses of tomatoes, 10 %, by number or weight, of tomatoes detached from the stalk. B. Size tolerances For all classes: 10 %, by number or weight, of tomatoes conforming to the size immediately above or below that specified. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only tomatoes of the same origin, variety or commercial type, quality and size (if sized). The ripeness and colouring of tomatoes in Extra  Class and Class I must be practically uniform. In addition, the length of oblong  tomatoes must be sufficiently uniform. However, a mixture of tomatoes of distinctly different colours, varieties and/or commercial types may be packed together in a sales unit (8), provided they are uniform in quality and, for each colour, variety and/or commercial type concerned, in origin. The visible part of the contents of the package must be representative of the entire contents. B. Packaging The tomatoes must be packed in such a way as to protect the produce properly. The materials used inside the package must be clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Packages must be free of all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package (9) must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification Packer and/or dispatcher/shipper:  name and physical address (e.g. street/city/region/postal code and, if different from the country of origin, the country) or  a code mark officially recognised by the national authority (10). B. Nature of produce Tomatoes  or trusses of tomatoes  and the commercial type if the contents are not visible from the outside. These details must always be provided for cherry  (or cocktail ) tomatoes, whether in trusses or not.  Mixture of tomatoes , or equivalent denomination, in the case of sales units containing a mixture of distinctly different colours, varieties and/or commercial types of tomatoes. If the produce is not visible from the outside, the colours, varieties or commercial types of the sales unit must be indicated.  Name of the variety (optional). C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. In the case of sales units containing a mixture of distinctly different colours, varieties and/or commercial types of tomatoes of different origins, the indication of each country of origin shall appear next to the name of the colour, variety and/or commercial type concerned. D. Commercial specifications  Class  Size (if sized) expressed as minimum and maximum diameters. E. Official control mark (optional)  Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. (1) The sales unit should be designed to be purchased in its entirety. (2) Package units of produce pre-packed for direct sale to the consumer shall not be subject to these marking provisions but shall conform to the national requirements. However, the markings referred to shall in any event be shown on the transport packaging containing such package units. (3) The national legislation of a number of countries requires the explicit declaration of the name and address. However, in the case where a code mark is used, the reference packer and/or dispatcher (or equivalent abbreviations)  has to be indicated in close connection with the code mark, and the code mark should be preceded by the ISO 3166 (alpha) country/area code of the recognising country, if not the country of origin. (4) A non-exhaustive list of large fruited and summer pear varieties is included in the Annex to this standard. (5) The sales unit should be designed to be purchased in its entirety. (6) Package units of produce pre-packed for direct sale to the consumer shall not be subject to these marking provisions but shall conform to the national requirements. However, the markings referred to shall in any event be shown on the transport packaging containing such package units. (7) The national legislation of a number of countries requires the explicit declaration of the name and address. However, in the case where a code mark is used, the reference packer and/or dispatcher (or equivalent abbreviations)  has to be indicated in close connection with the code mark, and the code mark should be preceded by the ISO 3166 (alpha) country/area code of the recognising country, if not the country of origin. (8) The sales unit should be designed to be purchased in its entirety. (9) Package units of produce pre-packed for direct sale to the consumer shall not be subject to these marking provisions but shall conform to the national requirements. However, the markings referred to shall in any event be shown on the transport packaging containing such package units . (10) The national legislation of a number of countries requires the explicit declaration of the name and address. However, in the case where a code mark is used, the reference packer and/or dispatcher (or equivalent abbreviations)  has to be indicated in close connection with the code mark, and the code mark should be preceded by the ISO 3166 (alpha) country/area code of the recognising country, if not the country of origin.